Gilbert, Justice.
1. “The Supreme Court shall dispose of every case at the first or second term after such writ of error is brought; and in case the plaintiff in error shall not be prepared at the first term to prosécute the case, unless prevented by providential cause, it shall be stricken from the docket, and the judgment below shall stand affirmed.” Constitution of Georgia, art. 6, sec. 2, par. 6 (Code of 1933, § 2-3006).
2. Rule 32 of the Supreme Court provides: “On the call of a case, if the plaintiff in error be unrepresented, counsel for defendant in error may move to open the record and insist on an affirmance of the judgment and an award of ten per cent, damages for delay; or the case will be dismissed for want of prosecution, and will not be reinstated except for providential cause.” Code of 1933, § 24-4536.
3. On the call of this case for argument there was no appearance for the plaintiff in error by brief or otherwise. Therefore the writ of error must be dismissed. Irwin v. Atlanta, Knoxville & Northern Ry. Co., 113 Co.. 185 (38 S. E. 407) ; Griffith v. Mitchell, 117 Ga. 476 (43 S. E. 742) ; Long v. Bank of Minden, 126 Ga. 679 (55 S. E. 915).

Writ of error dismissed.


All the Justices concur.